April 3, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus New York AMT-Free Municipal Bond Fund ("Fund") 1933 Act File No.: 33-07497 1940 Act File No.: 811-04765 CIK No.: 0000797920 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus of the above referenced Fund and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 54 to the Registration Statement, electronically filed with the Securities and Exchange Commission on
